Title: [Diary entry: 30 April 1788]
From: Washington, George
To: 

Wednesday 30th. Thermometer at 56 in the Morning—66 at Noon and 62 at Night. Clear all day. Wind at No. Et. in the Morning and South in the evening—and though not warm, yet pleasant. Visited all the Plantations. At the Ferry the Plows still in No. 7. The Women, though the ground was extremely wet, had begun to make holes in No. 2 for

planting Corn. Drawing, with the Plantation Carts, & Waggon, the Scantling from the landing to the New barn. At Frenchs, the Ploughs at Work as yesterday, except two, in laying off for Corn in No. 2. The women were repairing fences around field No. 5. At Dogue run, one plow laying off for Corn. The Overseer & Women makg. holes to plant it. Ordered all the Stock of every kind to be removed from the Mill Meadow this Afternoon. At the River Plantation, the plows, after breaking up, & listing the farm Pen, in No. 6, went (except one) to plow that part of No. 9 which has been lately added, West of the Post & Rail fence; Nat was ordered to run 3 feet furrows in the Barn yard enclosure for the purpose of hilling more regularly for Pease, Beans &ca.—The Women & the rest of the people making Corn holes—ground being too wet to plant. All the Flax which has hitherto been sown was up, and seemingly well. Few or no fish caught to day, at the time I was at the landing. Brick making going on. The Ditchers Carpenters &ca. went to work on the breach in the Mill race to day. Majr. George Washington returned from below (Colo. Bassetts) to day.